LANDAU, J.,
dissenting. On appeal, the defendants claim that the trial court improperly (1) failed to set aside the verdict because the plaintiff did not prove that the defendants (a) had either actual or constructive notice of the icy condition that caused the plaintiff to fall and (b) breached any duty of care alleged in the complaint and (2) instructed the jury by refusing to charge (a) that finding ice on the driveway did not establish a breach of the defendants’ duty of care and (b) that there is no legal duty to warn an invitee of a danger of which he is aware. I respectfully dissent from the majority’s opinion because the plaintiff failed to produce evidence that the defendants had constructive or actual notice of the icy condition of their driveway, that they had a duty to warn the plaintiff and that they failed to remedy the icy condition. The trial court, therefore, improperly failed to grant the defendants’ motion to set aside the verdict.
Paragraph six of the plaintiffs complaint alleges: “The defendants’ negligence and carelessness caused the plaintiffs injuries in that: (a) they failed to inspect the premises and discover and remedy its dangerous condition; (b) they knew or should have known of the dangerous condition caused by the accumulation of ice and snow and should have remedied the same yet they failed to do so; (c) they failed to warn the plaintiff of the dangerous condition caused by the accumulation of ice and snow in that portion of the subject premises *342where the plaintiff fell; (d) they failed to clear the accumulation of ice and snow in the vicinity of the plaintiffs fall thereby causing a hazardous condition to exist; and (e) they failed to sand, salt or remove the ice and snow in that portion of the subject premises where the plaintiff fell.”
Only the plaintiff testified as to the condition of the driveway and how he fell. Although no one telephoned the plaintiff to tell him that there was ice on the driveway, the plaintiff himself saw icy spots on the driveway when he arrived. There was snow on the ground adjacent to the driveway. The day before the incident, the highest temperature was forty-three degrees at Bradley Airport. On January 25, 1994, the day of the plaintiffs fall, the temperature at Bradley Airport was above freezing prior to 7 a.m., thirty-one degrees Fahrenheit between 7 and 10 a.m., and above freezing for the remainder of the daylight hours. The plaintiff presented no evidence as to when the temperature in Manchester fell below freezing. He presented no evidence that the defendants knew that the temperature fell below freezing at Bradley Airport or in Manchester, as to when the ice on the defendants’ driveway formed, or that the defendants did not inspect their driveway or that they did not attempt to remedy the icy situation. In fact, when the plaintiff testified, his counsel did not even ask him whether there was salt or sand on the driveway. The plaintiff did not call the defendants as witnesses to present evidence as to whether they knew the temperature, whether they, in fact, inspected the driveway at a particular time and whether any ice was present.
“There are serious constitutional issues posed by setting aside a jury verdict. This is so because the [l]itigants have a constitutional right to have issues of fact decided by the jury. . . . The right to a jury trial is fundamental in our judicial system, and . . . the right is one obviously immovable limitation on the legal discretion of *343the court to set aside a verdict, since the constitutional right of a trial by jury includes the right to have issues of fact as to which there is room for reasonable difference of opinion among fair-minded [people] passed upon by the jury and not by the court. . . . Accordingly, a court should move cautiously in deciding to set aside a jury’s verdict.” (Citations omitted; internal quotation marks omitted.) Zarrelli v. Barnum Festival Society, Inc., 6 Conn. App. 322, 326, 505 A.2d 25, cert. denied, 200 Conn. 801, 509 A.2d 516 (1986). “However, it is the court’s duty to set aside the verdict when it finds that it does manifest injustice, and is . . . palpably against the evidence.” (Citations omitted; internal quotation marks omitted.) Id., 327.
For the plaintiff to recover from the defendants for their breach of duty owed to him as an invitee, he had to prove that the defendants “either had actual notice of the presence of the specific unsafe condition which caused [his] fall or constructive notice of it. White v. E & F Construction Co., 151 Conn. 110, 113, 193 A.2d 716 [1963]; Morris v. King Cole Stores, Inc., 132 Conn. 489, 492, 45 A.2d 710 [1946]. The plaintiff made no claim of any actual notice but relied on a claim of constructive notice, that is, that the situation had existed for such a length of time that, had the [defendants] exercised reasonable supervision of [their] premises, [they] would have known of its existence. We have repeatedly stated that the notice, whether actual or constructive, must be notice of the very defect which occasioned the injury and not merely of conditions naturally productive of that defect even though subsequently in fact producing it. White v. E & F Construction Co., supra, 114; New Britain Trust Co. v. New York, N.H. & H.R. Co., 145 Conn. 390, 393, 143 A.2d 438 [1958]; Drible v. Village Improvement Co., 123 Conn. 20, 23, 192 A. 308 [1937]. On a question of notice, the trier’s consideration must *344be confined to the defendant’s knowledge and realization of the specific condition causing the injury, and such knowledge and realization cannot be found to exist from a knowledge of the general or overall conditions obtaining on the premises. Krause v. Almor Homes, Inc., 149 Conn. 614, 618, 183 A.2d 273 [1962].” Monahan v. Montgomery, 153 Conn. 386, 390, 216 A.2d 824 (1966); see also Fuller v. First National Supermarkets, Inc., 38 Conn. App. 299, 301, 661 A.2d 110 (1995); LaFaive v. DiLoreto, 2 Conn. App. 58, 60, 476 A.2d 626, cert. denied, 194 Conn. 801, 477 A.2d 1021 (1984).
The burden is on the plaintiff to prove his case, not for the defendants to disprove it. See Epstein v. Automatic Enterprises, 6 Conn. App. 484, 489, 506 A.2d 158 (1986). With respect to the question of notice, the plaintiffs entire case rests on circumstantial inferences that he hoped the jury would make, i.e., that because the weather was warm the day before his fall, the snow melted onto the driveway and froze that morning and that the defendants should have known about it. On the basis of my review of the plaintiff’s testimony, I conclude that there is no way the jury reasonably and legally could reach the conclusion that the defendants breached the duty of care that they owed the plaintiff. The plaintiff failed to produce any evidence that the defendants knew of the actual defect, namely, the ice on their driveway, on the morning the plaintiff fell. He failed to produce any evidence that the defendants knew that there was water on the driveway, that they knew it was cold enough to cause water to freeze and that they, therefore, should have inspected the driveway for ice. See Markee v. Turner, 140 Conn. 701, 704-705, 103 A.2d 533 (1954).
Furthermore, it is undisputed that the plaintiff knew of the ice on the driveway when he drove his automobile onto it. “The possessor of land has no duty to warn an invitee of a dangerous condition when the invitee has *345actual knowledge of the condition. . . . The failure to warn an invitee of something he already knows is without legal significance.” (Citations omitted.) Warren v. Stancliff, 157 Conn. 216, 220, 251 A.2d 74 (1968). “Warning an invitee against dangers which are either known to him or are so obvious to him that he may be expected to discover them is unnecessary. 65 C.J.S. 768-70, Negligence, § 63 (53); Restatement (Second), 2 Torts § 343A and comment (e).” Warren v. Stancliff, supra, 222 (Alcorn, J., dissenting).
I conclude, on the basis of the allegations of the plaintiffs complaint, the evidence he produced at trial and the law, that there was insufficient evidence to prove that the defendants had actual or constructive knowledge of ice on their driveway, that they had reason to warn the plaintiff because he was aware of the ice and that they did not inspect their driveway or failed to remedy the icy condition. The trial court, therefore, improperly denied the defendants’ motion to set aside the verdict.
Accordingly, I would reverse the judgment and remand the case to the trial court with directions to set aside the verdict and to render judgment in favor of the defendants.